internal_revenue_service number release date index number ------------------------ ------------------------------ ---------------------------------- ----------------------------------------------- ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp plr-123084-09 date june legend oldco business a business b -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------ -------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- --------------------------------------------- state x ----------- business a subs -------------------------------------------------------------------------------------- ---------------------------------- business b subs -------------------------------------------------------------------------------------- --------------------------- llc newco ---------------- --------------- plr-123084-09 dear -------------------- this letter responds to your letter dated date in which you requested rulings under sec_368 of the internal_revenue_code the information submitted in that letter and later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts oldco is the common parent of an affiliated_group that files a consolidated_return on a calendar_year basis oldco is an accrual_method taxpayer oldco conducts business a and business b through its wholly-owned subsidiaries business a subs and business b subs the business a subs operate business a and the business b subs operate business b for what oldco represents are valid business reasons oldco proposes the following steps oldco will form a new wholly-owned state x subsidiary holdco holdco will form a new wholly-owned state x subsidiary sub oldco will transfer to holdco all of the stock of business b subs sub will merge with and into oldco with oldco surviving pursuant to the merger the oldco shareholders will receive common_stock of holdco in exchange for their shares of oldco common_stock following step but on the same day as step oldco will convert into a limited_liability_company under applicable state x law llc pursuant to sec_301_7701-3 llc’s default classification for u s federal_income_tax purposes will be that of an entity disregarded as separate from its sole owner following step llc will convert back to a corporation under applicable state x law newco this step will occur on either the same day as step or at the latest the day after step plr-123084-09 within approximately thirty days after step holdco may contribute the stock of certain of the business b subs to newco following step holdco may form a new subsidiary holding_company controlled holdco would contribute its equity interests in certain of the business b subs to controlled holdco would distribute the stock of controlled to the holdco shareholders on a pro-rata basis step sec_1 through will hereinafter be referred to as the reorganization step will be referred to as the incorporation and step will be referred to as the drop_down step in addition steps through will be referred to as the distribution the following representations are made with respect to the proposed transaction representations a the shareholders of oldco will receive solely holdco stock in the reorganization b the fair_market_value of the holdco stock received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock surrendered in the exchange c following the reorganization the shareholders of oldco will own all of the outstanding holdco stock and will own such stock solely by reason of their ownership of oldco stock immediately prior to the transaction d following the reorganization each shareholder of oldco will hold the same percentage of stock in holdco as the percentage of stock such shareholder previously held in oldco e immediately after the step holdco will hold directly and through llc all the assets held by oldco immediately prior to the reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of oldco immediately prior to the reorganization no assets will be distributed and there will be no dissenting shareholders f at the time of the reorganization oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco except for options to purchase the common shares of oldco restricted_stock units or other rights to acquire oldco common shares that were granted pursuant to oldco’s incentive compensation plr-123084-09 plans and oldco’s employee_stock_purchase_plan all of which were in effect prior to the reorganization and two series of ------------------------------------------------- notes that have features under which the note holders can convert the notes into cash and shares of common_stock after the reorganization any such oldco incentive plans will be amended so that holdco becomes the issuer of such shares and the conversion feature of the notes will by their terms be adjusted so that holders receive stock of holdco rather than of oldco g with regard to the assets transferred from oldco to holdco in the reorganization both i the total adjusted_basis of the assets and ii the fair_market_value of the assets will each equal or exceed the sum of the liabilities as determined under sec_357 assumed by holdco h at all times prior to acquiring the assets of oldco in the reorganization i holdco will have been engaged in no business activity ii holdco will have had no federal_income_tax attributes attributes described in sec_381 and iii holdco will have held no assets except for holding a minimal amount of assets if such assets are required for the purpose of paying holdco’s incidental_expenses or required in order to maintain holdco’s status as a corporation in accord with state x law i all liabilities to which the oldco assets are subject at the time of the reorganization and all the liabilities of oldco that are properly treated as being assumed by holdco in the reorganization as determined under sec_357 are liabilities that were incurred by oldco in the ordinary course of its business and are associated with the assets transferred from oldco to holdco j oldco holdco and each of the oldco shareholders will pay his her or its own expenses_incurred in connection with the reorganization k oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code l no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the incorporation and drop_down no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of the holding_period of holdco for the debt m the transfers are not the result of the solicitation by a promoter broker or investment house n holdco will not retain any rights in the property deemed transferred to newco upon llc’s state law conversion to newco in addition holdco will not retain any rights in the assets transferred to newco in the drop_down plr-123084-09 o the adjusted_basis and the fair_market_value of the assets deemed transferred by holdco to newco as part of the incorporation and drop_down are equal to or exceed the sum of the liabilities to be assumed as determined under d by newco plus any liabilities to which the transferred assets are subject p the aggregate fair_market_value of the assets of llc immediately following the incorporation and drop_down will exceed the aggregate amount of llc’s adjusted_basis therein q there is no indebtedness between holdco and newco and there will be no indebtedness created in favor of holdco as a result of the incorporation and drop_down r the incorporation and drop_down will occur under a plan agreed upon before the transaction in which the rights of the parties are defined s the transfer of assets in the incorporation by holdco to newco will occur on approximately the same date the transfer of assets in the drop_down will occur within approximately days of the incorporation t there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness to be issued in the incorporation and drop_down u no additional shares of newco stock will be issued as part of the incorporation and drop_down thus holdco will be in control of newco within the meaning of sec_368 v holdco will be deemed to receive stock approximately equal to the fair_market_value of the property transferred to newco w following the incorporation and drop_down newco will remain in existence and retain and use the property transferred to it in a trade_or_business x there is no plan or intention by newco to dispose_of the transferred property following the incorporation and drop_down y each holdco and newco will pay its own expenses if any incurred in connection with the incorporation and drop_down z newco will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations aa holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor plr-123084-09 bb newco will not be a personal_service_corporation within the meaning of sec_269a of the code we rule as follows ruling sec_1 step sec_1 through of the proposed transaction will be integrated and treated as the transfer by oldco of all of its assets subject_to liabilities to holdco in exchange for stock of holdco followed by the distribution by oldco of the holdco stock to its shareholders in liquidation and will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code revrul_67_274 1967_2_cb_141 holdco and oldco will each be a party to the reorganization within the meaning of sec_368 the subsequent conversion of llc to newco pursuant to step the potential drop_down of additional assets as described in step and the potential distribution described in steps through will not preclude the reorganization from qualifying as a sec_368 reorganization revrul_96_29 1996_1_cb_50 no gain_or_loss will be recognized by oldco upon the deemed transfer of all of its assets to holdco in exchange for holdco stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by holdco upon the receipt of the oldco assets sec_1032 holdco’s basis in the assets acquired from oldco will be the same as oldco’s basis in such assets immediately before the proposed transaction sec_362 holdco’s holding_period for the assets acquired from oldco will include the period during which such assets were held by oldco sec_1223 no gain_or_loss will be recognized by the shareholders of oldco upon the receipt of the stock of holdco in exchange for the stock of oldco sec_354 the basis of the holdco stock in the hands of the oldco shareholders will be equal in the case of each such shareholder to the basis of the oldco stock surrendered by that shareholder in exchange therefore sec_358 the holding_period for the holdco stock in the hands of the oldco shareholders will include the period in the case of each such shareholder during which that shareholder held the oldco stock exchanged therefore provided that the oldco stock is held as a capital_asset in the hands of that shareholder on the date of the exchange sec_1223 plr-123084-09 as provided by sec_381 holdco will succeed to the tax_attributes of oldco enumerated in sec_381 since the reorganization is treated as a reorganization within the meaning of sec_368 the affiliated_group of which oldco was the common parent_corporation and the taxable_year of such affiliated_group will not terminate and such affiliated_group and such taxable_year will continue with holdco the successor to oldco as the common parent of the affiliated_group sec_1 a and d i holdco will continue to use the taxpayer_identification_number previously assigned to oldco revrul_73_526 1973_2_cb_404 the incorporation will be treated as the transfer by holdco of the assets held by llc to newco in exchange for newco stock and the assumption_of_liabilities the drop_down will be treated as the transfer by holdco of certain assets to newco in exchange for newco stock holdco will not recognize gain_or_loss on the transfers of assets in the incorporation and the drop_down sec_351 and sec_357 newco will not recognize gain_or_loss on the receipt of holdco’s assets in exchange for newco stock in the transfers described in ruling above sec_1032 newco’s basis in the assets deemed received from holdco will be the same as the basis of those assets in the hands of holdco immediately before the transfers described in ruling above sec_362 the holding_period of each asset received by newco will include the period during which holdco held the asset prior to the transfers as described in ruling above sec_1223 the adjusted_basis of the newco stock received by holdco in ruling above will be the same as the adjusted_basis of the assets transferred in the incorporation and drop_down in exchange therefore reduced by the amount of liabilities assumed by newco sec_358 the holding_period of the newco stock received by holdco in ruling above will include the holding_period of the assets transferred by holdco to newco provided the assets are held by holdco respectively as capital assets on the date of the exchange sec_1223 newco will not succeed to any of the tax_attributes of holdco by reason of the asset transfer in the incorporation sec_1_381_a_-1 and ii example plr-123084-09 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _____________________________ lewis k brickates branch chief branch associate chief_counsel corporate cc
